Title: John Graham to Thomas Jefferson, 1 August 1816
From: Graham, John
To: Jefferson, Thomas


          
            Dear Sir
            Dept of State. 1st Augt 1816.
          
          It was not until yesterday that I had the pleasure to receive your Letter of the 19th Ulto covering one for mr appleton at Leghorn.
          I am happy to inform you that I shall soon have  it in my power to forward the Letter to Mr appleton by a safe conveyance, as there is now a Public Vessel waiting at New York to take Despatches to the Mediterranian. These would have been ready before this time; but they have been delayed by the difficulty of getting a translation of a Letter from the Dey of Algiers to the President. That difficulty is now surmounted or soon will be, as we have found a Person who reads the Arabic and Turkish Languages in both of which the Letter is written. The Vessel
			 will therefore, I presume, sail before the Middle of the Month or about that time. Should you have other Letters for that part of the World, they will yet be in time for that this conveyance; and if you do me the favor to send them to me, I will take care to have them forwarded in the way most likely to ensure their safety.
          I beg  to offer my best wishes for the continuance of your Health: and the assurance of the sincere & Respectful Regard with which
          
            I am Dear Sir

			 your mo obt Sert
            John Graham
          
        